Citation Nr: 1607264	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for service-connected gunshot wound of the left upper extremity with partial nerve palsy.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for service-connected gunshot wound of the left upper extremity with fractured humerus and muscle damage.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected tender and painful scar as a residual of left upper arm wound.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected coronary artery disease (CAD), status post coronary artery bypass graft (CABG).

6.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected diabetes mellitus.

7.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected hepatitis C.

8.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected scar of the right lower extremity, status-post CABG.

9.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected scar of the right upper extremity, status-post CABG.

10.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, as secondary to service-connected diabetes mellitus.

11.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, as secondary to service-connected diabetes mellitus.

12.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus and/or service-connected PTSD.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and 
Des Moines, Iowa.  Jurisdiction over this claim is currently with the RO in Milwaukee, Wisconsin.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In December 2015, the Veteran and his spouse testified in a Videoconference Board hearing before the undersigned Veteran's Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

Pursuant to a February 2009 Notice of Disagreement, the Veteran was provided a Statement of the Case in September 2009 regarding the issues of compensation for heart disease pursuant to 38 U.S.C.A. § 1151, and service connection for hypertension, chronic maxillary sinusitis, hyperthyroidism, residuals of penicillin allergy, and bronchial asthma.  The Veteran did not perfect the appeals with a timely Substantive Appeal for compensation for heart disease pursuant to 38 U.S.C.A. § 1151, and service connection for hypertension, chronic maxillary sinusitis, hyperthyroidism, residuals of penicillin allergy, and bronchial asthma; therefore, these issues are not in appellate status, and are not before the Board.  Similarly, pursuant to a November 2011 Notice of Disagreement, the Veteran was provided a Statement of the Case in August 2013 regarding the issue of an initial disability rating in excess of 10 percent for chest scar, status-post CABG.  The Veteran did not perfect the appeal with a timely Substantive Appeal for an initial disability rating in excess of 10 percent for chest scar, status-post CABG; therefore, that issue is not in appellate status, and is not before the Board.

The August 2012 rating decision (1) granted a 100 percent temporary total rating from February 21, 2012 to April 1, 2012 for the PTSD based on hospitalization lasting more than 21 days, creating "staged" increased disability ratings, and 
(2) denied an increased disability rating in excess of 50 percent for PTSD from April 1, 2012, forward.  As such, the appeal of the increased disability rating for the service-connected PTSD will not include the period from February 21, 2012 to April 1, 2012 because the Veteran is already in receipt of a 100 percent rating for that period.  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, on the record during the December 2015 Videoconference Board hearing, the Veteran withdrew the appeal of the issues of increased disability ratings for gunshot wound of the left upper extremity with partial nerve palsy, gunshot wound of the left upper extremity with fractured humerus and muscle damage, and a tender and painful scar as a residual of left upper arm wound.

2.  For the entire increased rating period on appeal, PTSD has been characterized by social and occupational impairment with deficiencies in most areas such as work, judgment, thinking, and mood due to symptoms such as near continuous depression affecting the ability to function independently, appropriately, and effectively, mood instability, suicidal ideation, the inability to attend to activities of daily living, and difficulty in adapting to stressful circumstances.

3.  For the entire increased rating period on appeal, PTSD was not characterized by total occupational and social impairment.

4.  Prior to the promulgation of a decision by the Board, on the record during the December 2015 Videoconference Board hearing, the Veteran expressed the desire to withdraw the appeal as to the issues of increased disability ratings for CAD status post CABG, diabetes mellitus, hepatitis C, scar of the right lower extremity status-post CABG, and scar of the right upper extremity status-post CABG, service connection for bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, and erectile dysfunction, and a TDIU, contingent upon an award of a combined disability rating of 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issues of increased disability ratings for gunshot wound of the left upper extremity with partial nerve palsy, gunshot wound of the left upper extremity with fractured humerus and muscle damage, and a tender and painful scar as a residual of left upper arm wound, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the entire increased rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for withdrawal of an appeal regarding the issues of increased disability ratings for CAD status post CABG, diabetes mellitus, hepatitis C, scar of the right lower extremity status-post CABG, and scar of the right upper extremity status-post CABG, service connection for bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, and erectile dysfunction, and a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal for an increased disability rating for service-connected PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., the 70 percent disability rating for PTSD that fully satisfies the Veteran's higher rating appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran contends that the symptomatology associated with the service-connected PTSD warrants an increased (higher) disability rating than the currently assigned 50 percent rating.  The Veteran testified during the December 2015 Videoconference Board hearing that he would be satisfied with a 70 percent disability rating for PTSD for the entire increased rating period on appeal.

After a review of all the evidence, the Board finds that, for the entire increased rating period on appeal, the Veteran's service-connected PTSD has been characterized by social and occupational impairment with deficiencies in most areas such as work, judgment, thinking, and mood.  At the outset, the Board acknowledges that, during the December 2015 Videoconference Board hearing, the Veteran testified that there are outstanding VA psychiatric treatment records.  However, based on the evidence already of record and in consideration of the fully favorable decision adjudicated herein, the Board finds that obtaining the outstanding VA psychiatric treatment records is unnecessary to decide the claim.

The Veteran underwent a VA PTSD examination in March 2012, where he reported symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner assessed that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner assigned a GAF score of 57, suggesting moderate symptoms or moderate difficulty in social or occupational functioning.

At another VA PTSD examination in October 2012, the Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner assessed that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner assigned a GAF score of 59, suggesting moderate symptoms or moderate difficulty in social or occupational functioning.

More probative, however, is a letter from the Veteran's treating VA mental health professional, dated in December 2013.  The treating VA mental health professional indicated treatment of the Veteran since January 2012; that the evidence has demonstrated symptoms related to PTSD that have impacted functioning, including periods of depression where the Veteran experiences mood instability, suicidal ideation, and the inability to attend to activities of daily living (ADL's); difficulty in family relationships due to this mood instability and isolation; and an exacerbation of symptoms regularly, at times unexpectedly, which affects the Veteran's ability to function reliably.  

In the present case, the Board notes that each of the VA examiners (in March and October 2012) saw the Veteran only on a single occasion, whereas the VA mental health professional, who related more severe PTSD symptoms, had the opportunity to evaluate the Veteran on multiple occasions, and was, therefore, privy to a more complete picture of the Veteran's current psychiatric state.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Nevertheless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  Thus, the Board finds the treating the VA mental health professional's letter, which reflected serious occupational and social impairment resulting from the PTSD, to be of greater probative value than the VA examinations, which reflected more moderate PTSD symptomatology at the time of the VA examinations.  

On review of all the evidence, the Board finds that, for the entire increased rating period, the Veteran's psychiatric (PTSD) disability has manifested symptoms such as near continuous depression affecting the ability to function independently, appropriately, and effectively, mood instability, suicidal ideation, the inability to attend to activities of daily living, and difficulty in adapting to stressful circumstances.  While the Veteran has maintained a relationship with his spouse, the evidence also indicates that he has difficulty with other interpersonal relationships and relating to others in a work setting and with non-family members.  

Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, and mood.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the entire increased rating appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

As mentioned above, the Veteran testified during the December 2015 Videoconference Board hearing that the appeal would be satisfied with the grant of a 70 percent increased disability rating for PTSD for the entire increased rating period on appeal.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  In response to the Veterans Law Judge's clarifying questions as to whether a 70 percent rating would fully satisfy the appeal, the Veteran replied affirmatively and indicated that he does not believe that he is entitled to a 100 percent schedular rating just for the PTSD alone.  See Hearing Transcript at 22-23.

Thus, the 70 percent rating for the entire increased rating period being granted by the Board is a full grant of the benefit sought on appeal regarding the issue of an increased rating for PTSD, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (charging the Board with deciding questions of law and fact on appeal).  By stating that a 70 percent rating by the Board would satisfy the appeal, as distinguished from the facts in A.B. where the Veteran did not indicate satisfaction with the higher rating granted, the Veteran has limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating for PTSD in excess of 70 percent for the entire increased appeal period.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 70 percent at any time during the increased rating period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms such as near continuous depression affecting the ability to function independently, appropriately, and effectively, mood instability, suicidal ideation, the inability to attend to activities of daily living, and difficulty in adapting to stressful circumstances.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

At the outset of the December 2015 Videoconference Board hearing and before a final decision was promulgated by the Board, the Veteran withdrew the appeal on the record regarding the issues of increased disability ratings for gunshot wound of the left upper extremity with partial nerve palsy, gunshot wound of the left upper extremity with fractured humerus and muscle damage, and a tender and painful scar as a residual of left upper arm wound; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to increased disability ratings for gunshot wound of the left upper extremity with partial nerve palsy, gunshot wound of the left upper extremity with fractured humerus and muscle damage, and a tender and painful scar as a residual of left upper arm wound, warranting dismissal of the issues.

As adjudicated above, the Board is granting an increased disability rating of 70 percent for service-connected PTSD.  Given this award, the Veteran now has a total (100 percent) combined schedular disability rating for the entire increased rating period.  In the present case, on the record of the December 2015 Videoconference Board hearing, the Veteran withdrew the appeal of increased disability ratings for CAD status post CABG, diabetes mellitus, hepatitis C, scar of the right lower extremity status-post CABG, and scar of the right upper extremity status-post CABG, service connection for bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, and erectile dysfunction, and a TDIU.  The Veteran indicated at the hearing that he was conditionally withdrawing these issues, contingent upon an award of a combined schedular disability rating of 100 percent.  When explicitly asked by the undersigned whether the Veteran would be satisfied if a 100 percent (total) combined disability rating was awarded and if he wanted to pursue the other individual issues on appeal, the Veteran responded, "No, I'd say that would satisfy me, right?  Yeah."  See Hearing Transcript at 23-24.

As this Board decision grants a 70 percent disability rating for PTSD for the entire increased rating period on appeal, which results in a total (100 percent) combined schedular disability rating for the entire increased rating period, that total rating contingency (i.e., a 100 percent combined schedular disability rating) has been fulfilled; therefore, all the remaining perfected issues on appeal have been withdrawn by the Veteran, and there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they will be dismissed.


ORDER

The appeal of an increased disability rating in excess of 40 percent for service-connected gunshot wound of the left upper extremity with partial nerve palsy, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 30 percent for service-connected gunshot wound of the left upper extremity with fractured humerus and muscle damage, having been withdrawn, is dismissed.

(ORDER CONTINUED ON NEXT PAGE)
The appeal of an increased disability rating in excess of 10 percent for service-connected tender and painful scar as a residual of left upper arm wound, having been withdrawn, is dismissed.

For the entire increased rating period, a rating of 70 percent, but no higher, for service-connected PTSD is granted.

The appeal of an increased disability rating in excess of 10 percent for service-connected CAD, status post CABG, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 20 percent for service-connected diabetes mellitus, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 10 percent for service-connected for hepatitis C, having been withdrawn, is dismissed.

The appeal of an increased (compensable) disability rating for service-connected scar of the right lower extremity, status-post CABG, having been withdrawn, is dismissed.

The appeal of an increased (compensable) disability rating for service-connected scar of the right upper extremity, status-post CABG, having been withdrawn, is dismissed.

The appeal of service connection for bilateral lower extremity peripheral neuropathy, as secondary to service-connected diabetes mellitus, having been withdrawn, is dismissed.


(ORDER CONTINUED ON NEXT PAGE)

The appeal of service connection for bilateral upper extremity peripheral neuropathy, as secondary to service-connected diabetes mellitus, having been withdrawn, is dismissed.

The appeal of service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus and/or service-connected PTSD, having been withdrawn, is dismissed.

The appeal of entitlement to a TDIU, having been withdrawn, is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


